Order issued September 5, 2012




                                              In The
                                  Tuna of Apprats
                         JJiffi istrirt tif&rxas at Dallas
                                       No. 05-10-00843-CV


                        GROCERS SUPPLY, INC., ET AL., Appellants
                                                 V.
                          JOSE LUIS CABELLO, ET AL., Appellees


                                            ORDER

       Before the Court is appellees' August 30, 2012 unopposed motion for an extension of time

to file their responsive supplemental brief. The Court GRANTS the motion. We ORDER the

responsive supplemental brief filed as of the date of this order. See TEX. R. APP. P. 38.7.




                                                      ROBERT FILLMORE
                                                      PRESIDING JUSTICE